Citation Nr: 1531123	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  95-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for empty sella syndrome, claimed to result from Prolixin, Haldol, Tetracycline, Loxitane, and testosterone injections administered by the Department of Veterans Affairs. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches, claimed to result from Prolixin, Haldol, Tetracycline, Loxitane, and testosterone injections administered by the Department of Veterans Affairs. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a chronic liver condition, claimed to result from Prolixin, Haldol, Tetracycline, Loxitane, and testosterone injections administered by the Department of Veterans Affairs. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for blurred vision, claimed to result from Prolixin, Haldol, Tetracycline, Loxitane, and testosterone injections administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to July 1978. 

This appeal initially came before the Board of Veterans' Appeals (Board) from an August 1995 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  In that determination, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for headaches, blurred vision, a liver condition, and empty sella syndrome, claimed as the result of Prolixin injections administered by VA.

The Veteran testified before a Decision Review Officer at the RO in April 1996 and January 2005.  Transcripts of these proceedings are associated with the claims file.  

This case has a long and complicated procedural history.  The case was initially remanded by the Board in July 1997.  Thereafter, in August 2000, the Board denied the Veteran's claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, upon a motion by the Secretary of Veterans Affairs, vacated the August 2000 decision and remanded the matter to the Board for consideration of the applicability of the Veterans Claims Assistance Act of 2000 (VCAA).  In February 2002, the Board again denied the Veteran's claims on appeal.  The Veteran appealed the February 2002 decision to the Court, which, upon Joint Motion for Remand (JMR), vacated the February 2002 decision and remanded the matter once again for consideration of the applicability of the VCAA.  The Board remanded the claim in June 2003 for compliance with the JMR.  In October 2006, the Board denied three of the issues listed on the title page of this decision and remanded the claim the claim regarding blurred vision.  The Veteran appealed the portion of that decision addressing the three denied claims to the Court which vacated the October 2006 Board decision in an April 2010 Memorandum Decision.  The Board remanded the claim in March 2011 for compliance with the Memorandum Decision.

As regards the characterization of this appeal, the Board notes that the above issues were previously only specific to Prolixin injections.  However, as early as the Veteran's April 1996 RO hearing, the Veteran expanded his claim to include, not only Prolixin, but also Haldol, Tetracycline, and testosterone injections, all prescribed by VA.  Also, in a January 2011 statement from J.M.M. (Registered Nurse), she wrote that the Veteran's use of the drug Loxitane caused the Veteran's empty sella syndrome.  As such, the Board has recharacterized the above claims to include the additional medications claimed by the Veteran and noted in the record.  

Finally, during the January 2005 RO hearing, the Veteran requested an increased rating for his service-connected mastectomy scars and impotence.  Unfortunately, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As above, the issues in this case have previously been developed specific to Prolixin injections.  However, as early as the Veteran's April 1996 RO hearing, the Veteran expanded his claim to include, not only Prolixin, but also Haldol, Tetracycline, and testosterone injections, all prescribed by VA, and the Board has recharacterized the above claims to include the additional medications claimed by the Veteran.

While there are many medical opinions in the claims file regarding the Veteran's use of Prolixin, there are very few opinions regarding the other medications claimed by the Veteran.  Significantly, in a September 1995 statement, Dr. P.E.D. implied a relationship between the Veteran's use of the antipsychotic, Haldol, and his subsequent development of empty-sella syndrome.  Also, in a January 2011 statement from J.M.M. (Registered Nurse), she wrote that the Veteran's use of the drugs Prolixin, Haldol, and Loxitane caused the Veteran's empty sella syndrome.  

While the Board believes that a decision regarding the claimed use of Prolixin could, arguably, be made at this time, the Court previously directed the Board in its April 2010 Memorandum Decision that, as the Veteran alleges that the claims stem from use of the same medications, all of the claims must be addressed at the same time.  As such, the Board finds that the Prolixin claims are inextricably intertwined with the newly expanded claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Veteran was most recently afforded VA examinations regarding his claims in May 2011 (specific to his claimed liver disorder, empty sella syndrome, and headaches) and February 2012 (specific to his claimed eye disorder).  Significantly, the May 2011 VA examiner found that the Veteran did not have a current liver disorder and that it was less likely than not that his empty sella syndrome and/or headaches were caused by the Veteran's treatment of Prolixin from 1988 to 1991.  The February 2012 VA examiner found that there was no eye disorder present that would be resultant from the Veteran's use of Prolixin.  Given the expansion of the claim, on remand, addendum opinions should be obtained from both the May 2011 and February 2012 VA examiners to determine whether the Veteran's claimed disabilities are the result of any other medication prescribed by VA, to include Haldol, Tetracycline, Loxitane, and testosterone injections.

Notably, the Veteran's 38 U.S.C.A. § 1151 claim has been pending since December 1992.  As such, the Veteran's claims must be adjudicated under the provisions of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997.  See 38 U.S.C.A. § 1151 (West 1991).  Significantly, prior to October 1, 1997, section 1151 claims did not require a finding of "fault" or "medical negligence."  

Additionally, a review of the claims file includes VA treatment records dated through April 2014.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include those dated from April 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include VA records dated from April 2014 to the present, should be obtained.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After obtaining all outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's May 2011 VA examination specific to the claimed liver disorder, empty sella syndrome, and headaches.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the May 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should express an opinion as to whether the Veteran has an additional disability, to include a liver disorder, empty sella syndrome, and headaches, which was proximately caused or aggravated by any medical treatment afforded him by VA, specifically the use of medications including Haldol, Tetracycline, Loxitane, and/or testosterone injections.  If there is no such relationship, the examiner should also specifically indicate so in the report.  Any opinion must be supported by a clearly-stated rationale. 

If there is any type of relationship between the VA treatment afforded the Veteran and liver disorder, empty sella syndrome, and/or headaches, the examiner must fully explain such relationship, addressing whether any additional spine disability was a necessary consequence of the medications administered by VA, or the continuance of natural progress of the injury for which the Veteran was treated. 

It is emphasized to the examiner that "fault" or "medical negligence" is not at issue in this case.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After obtaining all outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's February 2012 VA examination specific to the claimed eye disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should express an opinion as to whether the Veteran has an additional disability, to include a blurred vision, which was proximately caused or aggravated by any medical treatment afforded him by VA, specifically the use of medications including Haldol, Tetracycline, Loxitane, and/or testosterone injections.  If there is no such relationship, the examiner should also specifically indicate so in the report.  Any opinion must be supported by a clearly-stated rationale. 

If there is any type of relationship between the VA treatment afforded the Veteran an eye disorder, the examiner must fully explain such relationship, addressing whether any additional spine disability was a necessary consequence of the medications administered by VA, or the continuance of natural progress of the injury for which the Veteran was treated. 

It is emphasized to the examiner that "fault" or "medical negligence" is not at issue in this case.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



